                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

ROBERT BRENT GOODWIN,                    :

       Petitioner,                       :
                                         CIVIL ACTION NO. 18-0296-KD-MU
                                         :
vs.                                      CRIMINAL NO. 16-0008-KD
                                         :
UNITED STATES OF AMERICA,
                                         :
       Respondent.


                                         ORDER

       After due and proper consideration of all portions of the issues raised, and there

having been no objections filed, the recommendation of the Magistrate Judge made

under 28 U.S.C. § 636(b)(l)(B) and dated September 14, 2018 is ADOPTED as the

opinion of this Court.

       DONE this 14th day of March 2019.

                           s/ Kristi K. DuBose
                           KRISTI K. DuBOSE
                           CHIEF UNITED STATES DISTRICT JUDGE
